Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	2.	No IDS submitted.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-3 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or the applicant regards as the invention. Evidence that claims 1-3 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the statement “as described herein”. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “as described herein”, and this statement indicates that the invention is different from what is defined in the claim(s) because the claims cite to the specification for the limitations.



5.	Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “as described herein” makes the claim indefinite as one skilled in the art does not know what is required or merely optional and therefore the bounds of the claims are indefinite.  Correction is required as claim elements must be positively recite the elements and not refer to the specification.

Claim Objections
6.	Claim 3 is objected to because of the following informalities:  The claim is identical in scope to claim 1.  Appropriate correction is required.  Claim must have additional or different limitations to claim 1 or be canceled.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2007/0073821 A1) to Holtsclaw et al.  (hereinafter Holtsclaw).
	Holtsclaw is directed toward proppant coated with an antibacterial agent.  Holtsclaw discloses at paragraph [0031] that biocides are coated onto the surface of proppants.  Holtsclaw discloses at paragraph [0028] that the proppant may be sand.  Holtsclaw discloses at paragraph [0036] that the proppant is coated with a biocide that kills bacteria that produces hydrogen sulfide gas that sours wells and therefore the placement on a well reads on the method of reducing bacteria.   Holtsclaw discloses each and every element PRESENT in the language of the claims and NOT as described in the specification of claims 1-3.  

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2007/0073821 A1) to Holtsclaw et al.  (hereinafter Holtsclaw).
Holtsclaw is directed toward proppant coated with an antibacterial agent.  Holtsclaw discloses at paragraph [0031] that biocides are coated onto the surface of proppants.  Holtsclaw discloses at paragraph [0028] that the proppant may be sand.  Holtsclaw discloses at paragraph [0036] that the proppant is coated with a biocide that kills bacteria that produces hydrogen sulfide gas that sours wells and therefore the placement on a well reads on the method of reducing bacteria.   Holtsclaw discloses each and every element PRESENT in the language of the claims and NOT as described in the specification of claims 1-3.
 It would be obvious to one skilled in the art at the time of filing based on the disclosure of Holtsclaw to select each and every element PRESENT in the language of the claims and NOT as described in the specification that forms a prime facie case of obviousness for claims 1-3.  

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766